Citation Nr: 0703640	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from January 1967 to January 
1970.

This claim comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that, in pertinent part, granted service 
connection for PTSD and assigned an initial 30 percent 
disability evaluation, effective from October 1, 2001.  A 
June 2006 rating decision by the Appeals Management Center 
(AMC) in Huntington, West Virginia increased the appellant's 
initial PTSD disability rating to 70 percent, also effective 
from October 1, 2001.  A review of the record shows the 
appellant perfected an appeal from the 30 percent evaluation 
initially assigned and he is presumed to be seeking the 
highest evaluation possible.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  As the RO has rated his disability under 
Diagnostic Code 9411, an evaluation in excess of 70 percent 
is possible and the appeal as to this issue continues.

The appellant has also had a claim pending for a temporary 
total hospitalization rating for PTSD, pursuant to 38 C.F.R. 
§ 4.29, since May 2006.  To date, no determination has been 
made on this issue by the RO, making adjudication by the 
Board premature.  It is therefore referred back to the RO for 
action deemed appropriate and is not considered to be a part 
of this appeal.


The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The appellant's representative submitted additional VA 
medical evidence which was received in August 2006, post-
certification of the current appeal.  This evidence is 
relevant to the appellant's increased disability claim for 
PTSD that is currently on appeal.  The submission of such 
evidence was not accompanied by waiver of RO consideration, 
and in a December 2006 statement, the appellant's 
representative specifically declined to waive RO 
consideration of the additional evidence and requested that 
additional VA treatment records be obtained.  Consequently, a 
remand for consideration of the additional pertinent VA 
medical evidence is necessary.  See 38 C.F.R. § 20.800 and § 
20.1304.  See also Chairman's Memorandum No. 01-05-09 (May 
25, 2005).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, VA 
and non-VA, from whom he has received 
treatment or evaluation for PTSD with 
alcohol dependence from August 13, 2004, 
to the present time.  With any necessary 
authorization from the appellant, the AMC 
should obtain and associate with the 
claims file evidence identified by the 
appellant that has not been secured 
previously, to include the complete 
records of hospitalization of the 
appellant from April 10, 2006, to May 12, 
2006.  In any event, the AMC should obtain 
and associate with the claims file all VA 
treatment records for the appellant from 
the VA outpatient clinics in Grand Rapids, 
Michigan, and North Chicago, Illinois, 
including mental health clinic records.  

2.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

3.  The AMC should re-adjudicate the 
appellant's claim in appellate status 
based on all of the evidence of record, 
including the evidence received at the 
Board from the appellant in August 2006.  

4.  If the decision remains adverse to the 
appellant, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The appellant and his 
representative should be afforded an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

